     Case: 1:20-cv-06808 Document #: 28 Filed: 01/13/21 Page 1 of 2 PageID #:3072




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

STANLEY BLACK & DECKER, INC. and
THE BLACK & DECKER CORPORATION,
                                                            Case No.: 1:20-cv-06808
       Plaintiffs,
                                                            Judge Robert M. Dow, Jr.
v.
                                                            Magistrate Judge Susan E. Cox
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.


                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Thursday, January 21, 2021, at 9:00 a.m., Plaintiffs,

 by their counsel, shall appear by remote means, before the Honorable Robert M. Dow, Jr., at the

 U.S. District Court for the Northern District of Illinois, and present Plaintiffs’ Motion for Entry

 of Default Judgment against the Defendants Identified in the First Amended Schedule A.

 DATED: January 13, 2021                              Respectfully submitted,

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt (Bar No. 6207971)
                                                      Keith Vogt, Ltd.
                                                      111 West Jackson Blvd., Suite 1700
                                                      Chicago, Illinois 60604
                                                      Telephone: 312-675-6079
                                                      E-mail: keith@vogtip.com


                                                      ATTORNEY FOR PLAINTIFFS
    Case: 1:20-cv-06808 Document #: 28 Filed: 01/13/21 Page 2 of 2 PageID #:3073




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 13, 2021, I will electronically file the foregoing with the

Clerk of the Court using the CM/ECF system, I will electronically publish the documents on a

website to which the Defendant Domain Names that have been transferred to SBD’s control

now redirect, and I will send an e-mail to the e-mail addresses identified in Exhibit 2 to the

Declaration of Adan Ayala and any e-mail addresses provided for Defendants by third parties

that includes a link to said website.

                                                    /s/ Keith A. Vogt
                                                    Keith A. Vogt, Esq.




                                                2
